Court of Appeals
                                              Third District of Texas
                                              P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                       www.txcourts.gov/3rdcoa.aspx
                                                              (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                                JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                             Marck-5". 2015


The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:      03-12-00555-CV
         Trial Court Case Number:      D-l-GN-11-002194

Style:    Texas Commission on Environmental Quality
          v. Angela Bonser-Lain; Karin Ascott, as next friend on behalf of T. V. H. and A. V.
          H., minor children; and Brigid Shea, as next friend on behalf of E. B. U., a minor child

Dear Honorable Velva L. Price:


         The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         Joint Exhibit 1 (1 volume of administrative record).




                                                         Very truly yours,




                                                         Jeffrey D. Kyle, Clerk
                                                  Filed in The District Court
                                                    of Travis County, Texas

                                                          MAR 12 2015                      W    <f
                                                  At                                  M.
                                                  Velva L Price, District Clerk